Exhibit 10.1

AMENDMENT NO. 2 TO ADMINISTRATIVE AGENCY AGREEMENT

This Amendment No. 2 to the Administrative Agency Agreement dated as of July 30,
2012, is entered into among UNITED STATES HEATING OIL FUND, LP, a limited
partnership organized under the laws of the State of Delaware (the “Fund”),
UNITED STATES COMMODITY FUNDS LLC, formerly Victoria Bay Asset Management, LLC,
a Delaware limited liability company and General Partner of the Fund (the
“General Partner”), and BROWN BROTHERS HARRIMAN & CO., a limited partnership
formed under the laws of the State of New York (“BBH & Co.” or the
“Administrator”),

WITNESSETH:

WHEREAS, the Fund, General Partner and BBH & Co. entered into an Administrative
Agency Agreement dated as of February 7, 2008 (the “Agreement”);

WHEREAS, the Agreement was amended by the Fund, General Partner and BBH & Co. as
of October 27, 2008; and

WHEREAS, the Fund, General Partner and BBH & Co. wish to amend the Custodian
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Fund, General Partner and BBH & Co. hereby agree as follows:

 

  1.

Name change of the Fund. Effective August 1, 2012, the name of the Fund will
change to United States Diesel-Heating Oil Fund, LP.

 

  2.

Expenses and Compensation. Item 6 of the Agreement “Expenses and Compensation”
is deleted in its entirety and replaced with the following:

Expenses and Compensation. For the services to be rendered and the facilities to
be furnished by the Administrator as provided for in this Agreement, the General
Partner shall pay the Administrator, a fee based on such fee schedule as may
from time to time be agreed upon in writing among the General Partner, the Fund
and the Administrator. Additional services performed by the Administrator as
requested by the General Partner on behalf of the Fund shall be subject to
additional fees as mutually agreed from time to time. In addition to any such
fees, the Administrator shall bill the General Partner separately for any
out-of-pocket disbursements of the Administrator based on an out-of-pocket
disbursement schedule as may from time to time be agreed upon in writing among
the General Partner, the Fund and the Administrator. The foregoing fees and
disbursements shall be billed to the General Partner for the Fund by the
Administrator and shall be paid promptly by wire transfer or other appropriate
means to the Administrator.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 2
to be duly executed as of the date first above written.

UNITED STATES HEATING OIL FUND, LP

 

By: United States Commodity Funds LLC,

        as General Partner

/s/ Howard Mah

Name: Howard Mah Title: Management Director UNITED STATES COMMODITY FUNDS LLC
/s/ Howard Mah Name: Howard Mah Title: Management Director BROWN BROTHERS
HARRIMAN & CO. /s/ James R. Kent Name: James R. Kent Title: Managing Director